             Case 4:18-cv-01060-YGR Document 263 Filed 08/21/20 Page 1 of 7



 1   Beth E. Terrell, SBN #178181
     Email: bterrell@terrellmarshall.com
 2   Jennifer Rust Murray, Admitted Pro Hac Vice
     Email: jmurray@terrellmarshall.com
 3   TERRELL MARSHALL LAW GROUP PLLC
     936 North 34th Street, Suite 300
 4   Seattle, Washington 98103
     Telephone: (206) 816-6603
 5   Facsimile: (206) 319-5450
 6   [Additional counsel appear on signature page]
 7   Attorneys for Plaintiff Daniel Berman and the
     Proposed Class
 8

 9                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                  OAKLAND DIVISION
11   DANIEL BERMAN, STEPHANIE
     HERNANDEZ, and ERICA RUSSELL,                    NO. 4:18-cv-01060-YGR
12
                                                      DECLARATION OF ANYA
                           Plaintiffs,                VERKHOVSKAYA IN SUPPORT OF
13          v.                                        PLAINTIFFS’ CLASS CERTIFICATION
14                                                    REPLY
     FREEDOM FINANCIAL NETWORK, LLC,
     FREEDOM DEBT RELIEF, LLC, FLUENT,                JURY TRIAL DEMAND
15   INC., and LEAD SCIENCE, LLC,
16                                                    Honorable Yvonne Gonzalez Rogers
                           Defendants.
17                                                    DATE:     September 8, 2020
                                                      TIME:     2:00 p.m.
18                                                    LOCATION: Oakland Courthouse
                                                                Courtroom 1 - 4th Floor
19

20

21          I, Anya Verkhovskaya, being duly sworn, declare as follows:

22          1.     I am the President and the Chief Executive Officer of Class Experts Group, LLC

23   (“CEG”). CEG offers litigation support services with a focus on data management and data

24

     DECLARATION OF ANYA VERKHOVSKAYA IN SUPPORT OF PLAINTIFFS’
     CLASS CERTIFICATION REPLY - 1
     CASE NO. 4:18-CV-01060-YGR
Case 4:18-cv-01060-YGR Document 263 Filed 08/21/20 Page 2 of 7
              Case 4:18-cv-01060-YGR Document 263 Filed 08/21/20 Page 3 of 7



 1                                     CERTIFICATE OF SERVICE
 2          I, Beth E. Terrell, hereby certify that on August 21, 2020, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5                  Jay T. Ramsey, SBN #273160
                    Email: jramsey@sheppardmullin.com
 6                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                    1901 Avenue of the Stars, Suite 1600
 7                  Los Angeles, California 90067-6055
                    Telephone: (310) 228-3700
 8                  Facsimile: (310) 228-3701
 9                  Neil Asnen
                    Email: nasnen@kleinmoynihan.com
10                  Evan King
                    Email: eking@kleinmoynihan.com
11                  KLEIN MOYNIHAN TURCO LLP
                    450 Seventh Avenue
12                  New York, New York 10123
                    Telephone: (646) 350-1736
13                  Facsimile: (212) 216-9559
14                  Attorneys for Defendants Freedom Financial Network, LLC, Freedom Debt
                    Relief, LLC, Fluent, Inc., and Lead Science, LLC
15
            DATED this 21st day of August, 2020.
16

17                                                TERRELL MARSHALL LAW GROUP PLLC
18
                                                  By: /s/ Beth E. Terrell, SBN #178181
19                                                   Beth E. Terrell, SBN #178181
                                                     Email: bterrell@terrellmarshall.com
20                                                   936 North 34th Street, Suite 300
                                                     Seattle, Washington 98103
21                                                   Telephone: (206) 816-6603
                                                     Facsimile: (206) 319-5450
22
                                                  Attorneys for Plaintiffs
23

24

     DECLARATION OF ANYA VERKHOVSKAYA IN SUPPORT OF PLAINTIFFS’
     CLASS CERTIFICATION REPLY - 3
     CASE NO. 4:18-CV-01060-YGR
Case 4:18-cv-01060-YGR Document 263 Filed 08/21/20 Page 4 of 7




           Ͷ y,//d  Ͷ
Case 4:18-cv-01060-YGR Document 263 Filed 08/21/20 Page 5 of 7
Case 4:18-cv-01060-YGR Document 263 Filed 08/21/20 Page 6 of 7




            Ͷ y,//d  Ͷ
Case 4:18-cv-01060-YGR Document 263 Filed 08/21/20 Page 7 of 7
